On petition foe a beheading.
Biddle, J.
The counsel for the appellant has filed á petition for rehearing, in which he uses language unprofessional and disrespectful. The following are two sentences quoted from his petition :
“Ve doubt if there is a man in the State, no matter how common his understanding, if he is not an absolute idiot, who would fail to understand, at once, from the language in the complaint, that the trustee had the earnings of the road in his possession or under his control.
It may be a pleasant thing for the courts to thus play shuttle-cock with a man’s rights, but it is not much amusement for those who have the expenses to pay.”
“We know nothing of the counsel, except his name, signed to the petition: nor would it make the slightest difference if we did, for it is not a personal question, but one concerning the professional relation of a lawyer, to the official duty of a court. Before a court, every lawyer stands upon the same level of equal and exact right, and *508must submit to the same standard of equal and exact duty; and we acknowledge, as resting upon ourselves, the onerous obligation and solemn duty imposed by a sacred oath—by which we are required to write down every official word we say, and every official act we do, and lay them before a learned and honorable profession, and which must be printed, and published to the world—to do equal and exact justice, to all men, under the laws and the constitution. It would, therefore, ill become us to swerve from this obligation, or abandon this duty, on account of the unfortunate temper of counsel.
If the counsel, in this case, when the court below so properly held the complaint insufficient, had amended it,—which would have cost but a few cents, and not an hour’s delay,—his client would have gained his rights in the case, if he has any, long ago; but instead of following that plain duty and business-like course, his counsel, either through ignorance or stubbornness,—for it must have been one or the other—brought his case to this court, upon an insufficient complaint, and because we, as in duty bound, affirm the decision below, he talks flippantly of .the courts playing shuttle-cock with man’s rights, at the expense of the parties. It is very evident that his client has suffered needless expense and needless delay,—not by the fault of the court below, nor of this court, but,—by the error of his counsel; and we think there needs to be no severer rebuke to the counsel than a statement of his own conduct.
In the relation between this court and the profession, we do not expect to hear any such language again.
The petition for a rehearing is overruled.